REPUBLIQUE DU SENEGAL

CONVENTION MINIERE

POUR PHOSPHATES ET SUBSTANCES CONNEXES PASSEE
EN APPLICATION DE LA LOI 2003-36 DU 24 / 11 / 2003
PORTANT CODE MINIER

ENTRE

LE GOUVERNEMENT DE LA REPUBLIQUE DU SENEGAL

ET

[ LA SOCIETE PLASMA

PERIMETRE DE NOTO

CONVENTION MINIERE

ENTRE

Le Gouvernement de la République du Sénégal ci-après dénommé l’Etat
représenté par:

Monsieur Abdoulaye BALDE, Ministre d’Etat, Ministre des Mines de
l'Industrie, de lAgro industrie et des PME

D’UNE PART
ET

La société, ci après dénommé «PLASMA», ayant son siège à la Sodida Z.I,
LOT 21 BP : 30055 Sodida, représentée par Monsieur Momar Sokhna Diop,
gérant, dûment autorisé,

D'AUTRE PART

Page 1 sur 35
11

12

Après avoir exposé que:

La société PLASMA a déclaré posséder les capacités techniques et financières nécessaires

pour procéder à des travaux de recherche et d'exploitation de phosphates et substances
connexes ;

L’Etat étant en possession des droits miniers sur le territoire national, PLASMA souhaite
sur une partie de ce territoire dénommée « Périmètre de NOTO » situé dans la région de
THIES, procéder à des Opérations de recherches intensives et, en cas de découverte d’un
gisement économiquement rentable, passer à son développement et à son exploitation;

Les objectifs de PLASMA sont conformes à la politique minière de l’Etat du Sénégal qui
tend à promouvoir la recherche et l’exploitation des réserves minières du pays;

Vu le règlement n° 18/2003/CM/UEMOA du 22 décembre 2003 portant adoption du Code
miner communautaire de l’UEMOA;

Vu la loi n° 2003-36 du 24 novembre 2003 portant Code minier;

Vu le décret n° 2004-647 du 17 mai 2004 fixant les modalités d'application de la Loi
portant Code minier;

Il est convenu et arrêté entre les parties ce qui suit:

TRE MIER: P GE

ARTICLE PREMIER: OBJET DE LA CONVENTION

Conformément au Code minier, l’objet de cette Convention est de régler de façon
contractuelle, les rapports entre l’Etat, d’une part, et PLASMA, d’autre part, pendant toute
la durée des Opérations minières. Elle couvre les périodes de recherches et d’exploitation.

La Convention définit les conditions générales, juridiques, financières, fiscales,
économiques, administratives et sociales particulières dans lesquelles la société (ou ses
Sociétés Affiliées ou successeurs) exercera les activités minières pour la recherche et
lexploitation éventuelle de phosphates et substances connexes à l’intérieur du périmètre
du permis tel que défini à l’article 3 ci-dessous et l’annexe A de la Convention.

La Convention détermine également les garanties et obligations essentielles concernant, le
cas échéant, la phase d’exploitation en cas de décision de passage à celle-ci.

La phase de recherche comprend notamment une analyse sommaire de l’état initial du site

de recherche et de son environnement physique et humain, des travaux géologiques,

géophysiques, géochimiques, miniers, des analyses chimiques, des tests métallurgiques et
Page 2 sur 35
éventuellement une Etude de Faisabilité, ainsi que la formulation d’un programme de

développement et d’exploitation de tout gisement économiquement rentable mis en
évidence.

1.3 La phase d’exploitation consiste en la mise en valeur et l’exploitation d’un Gisement en
association avec l’état, conformément aux dispositions de la présente convention, à
condition que les résultats de l’étude de faisabilité soient positifs et qu’ils démontrent que
l'exploitation des minéralisations identifiées est économiquement rentable.

ARTICLE 2: DESCRIPTION DU PROJET DE RECHERCHE.

Le projet de recherche est décrit dans le programme de travaux annexé à la présente convention
(Annexe B).

ARTICLE 3: DEFINITIONS

3.1 Dans le cadre de la présente convention et ses annexes, les termes et mots ci-après signifient:
3.2 ANNEXE: Tout document annexé à la présente convention et portant des dispositions
particulières prévues par la convention. Leur valeur et portée juridiques sont identiques à celles des

autres dispositions de la Convention.

3.3 Sont considérés comme annexes à la présente convention et en constituant une partie
intégrante, les documents ci-après:

ANNEXE A: Les limites du permis de recherche;
ANNEXE B: Programme de travaux ;
ANNEXE C: Programme de dépenses ;
ANNEXE D: Modèle d'étude de faisabilité;
ANNEXE E: Pouvoirs du signataire.

3.4 Administration des Mines: Le (s) service (s) de l'Etat, compris dans l’organisation du
Ministère chargé des Mines pour la mise en œuvre de la politique minière, notamment le suivi et le
contrôle des Opérations minières.

3.5 Budget: L’estimation détaillée du coût des Opérations minières prévues dans le programme
annuel de travaux.

3.6 Code minier : La loi n°2003-36 du 24 novembre 2003 portant Code minier de la République
du Sénégal.

Page 3 sur 35
3.7 Concession : La zone d’exploitation minière pour un ou plusieurs gisements de phosphates et
de substances connexes commercialement exploitables, accordée par l’Etat à la société PLASMA.

3.8 Convention : La présente Convention et ses annexes ainsi que toutes les dispositions
modificatives qui leur sont apportées par avenant par les Parties d’un commun accord selon les
dispositions de l’article 37 de la présente Convention.

3.9 Date de première production : Date à laquelle une mine atteint une période continue de
production notifiée au Ministre ou de la date de première exploitation à des fins commerciales;

3.10 Directeur : Le Directeur des Mines et de la Géologie ou son représentant dûment désigné;
3.11. DMG : La Direction des Mines et de la Géologie;
3.12 Etat : République du Sénégal.

3.13 Etude de faisabilité : Une étude relative à la mise en valeur d’un gisement ou de toute partie
d’un gisement afin de l’exploiter et de le mettre en production en décrivant la mise en valeur
proposée, les techniques à utiliser, le rythme de production, les calendriers et le coût estimatif
relatif à la construction de la mine et des installations et à la conduite des Opérations de
développement et d’exploitation avec parfois des modifications proposées par l’Opérateur sous la
direction et le contrôle du Conseil d’ Administration de la Société d’Exploitation.

3.14 Etude d’impact sur l’environnement : Une étude qui est destinée à exposer
systématiquement les conséquences négatives ou positives d’un projet, d’un programme ou d’une
activité, à court, moyen et long terme, sur les milieux naturel et humain.

3.15 Exploitation minière : L'ensemble des travaux préparatoires, d’extraction, de transport,
d’analyse et de traitement, effectués sur un gisement donné, pour transformer les substances
minérales en produits commercialisables et / ou utilisables.

3.16 Filiale désignée : Société affiliée qui est une des parties dans la société d’exploitation;

17 Kournissenr : Tonte personne ph

u morale aui se limite à livrer des biengwgt °ervire.
3.21 Immeubles : Outre les bâtiments, sont considérés comme immeubles, les machines, les
équipements et les matériels fixes utilisés pour l’exploitation des gisements ou pour le stockage ou
le transport de produits bruts;

3.22 Liste minière : L’ensemble des biens d’équipement conformément à la nomenclature du Tarif
Extérieur commun au sein de l’Union Economique et Monétaire Ouest Africaine (UEMOA), objet
du traité de l'UEMOA, normalement utilisés dans les activités minières et pour lesquels les droits
et taxes à l’importation sont suspendus ou modérés.

3.23 Législation minière : Elle est constituée par la loi n°2003-36 du 24 novembre 2003 portant
Code minier de la République du Sénégal et les décrets pris pour son application notamment le
décret n° 2004 — 647 du 17 mai 2004 et toutes les dispositions législatives et réglementaires
susceptibles de s’appliquer aux activités minières.

3.24 Mines:

a) tous puits, fosses, mines à ciel ouvert, galeries, sous souterraines, ouvrages superficiels ou
souterrains, réalisés ou construits, après l’octroi d’un permis d’exploitation ou de
concession minière à une société d’exploitation et/ou un minerai est enlevé ou extrait par
tous procédés, en quantités supérieures à celles nécessaires pour l’échantillonnage, les
analyses ou l’évaluation;

b) toutes installations pour le traitement, la transformation, le stockage et le transport du
minerai et des roches stériles, y compris les résidus;

c) outillages, équipements, machines, bâtiments, installations et améliorations pour
l'exploitation, le traitement, la manutention et le transport du minerai et des roches stériles
et des matériels;

d) habitations, bureaux, routes, pistes d’atterrissage, lignes électriques, installations de
production d’électricité, installations d’évaporation, de séchage et de réfrigération,
canalisations, réserves d’eau, chemins de fer et autres infrastructures.

3.25 Ministre : Le Ministre chargé des mines ou son représentant dûment désigné.

3.26 Minerai : Masse rocheuse recelant une concentration de minéraux de phosphates et
substances connexes suffisante pour justifier une exploitation.

3.27 Meubles : Outre les actions et les intérêts dans une société ou une entreprise, sont considérés
meubles, les matières extraites, les approvisionnements et autres objets mobiliers.

3.28 Opération minière : Toute activité de prospection, de recherche, d’évaluation de
développement, d’exploitation de traitement ou de transport de phosphates et substances connexes.

3.29 Parties : soit l’Etat, soit la société selon le contexte. En phase d’exploitation, Parties et Partie
comprendront également la ou les sociétés d’exploitation.

3.30 Partie : Soit l'Etat, soit la société PLASMA selon le contexte.
Page 5 sur 35
3.31 Périmètre du permis : La zone décrite à l’annexe A de la présente Convention.

3.32 Permis de recherche : Le droit exclusif de recherche de phosphates et substances connexes
délivré par le Ministère chargé des Mines par arrêté à la société PLASMA dans la Région de Thiès
et dont le périmètre initial est défini dans l’annexe «A» de la présente Convention.

3.33 Permis d’exploitation : Le titre minier délivré par l'autorité compétente selon les
dispositions légales et réglementaires en vigueur.

3.34 Programme de travaux et Programme de dépenses : Signifient une description détaillée
respectivemment des travaux et des coûts de recherche à entreprendre par la société telle que
définie respectivement aux annexes B et C de la présente Convention.

3.35 Produits : Tous minerais de phosphates et substances connexes commercialement exploités
dans le cadre de la présente Convention.

3.36 Redevance minière : Redevance proportionnelle due sur la production des substances
minérales extraites.

3.37 Société d’exploitation : Personne morale de droit sénégalais créée en vue de l’exploitation
d’un gisement situé à l’intérieur du Périmètre du Permis de Recherche.

3.38 Société affiliée : Toute société qui contrôle ou est contrôlée par une Partie.

3.39 Sous-traitant : Toute personne physique ou morale exécutant un travail qui s’inscrit dans le
cadre des activités principales du titulaire du titre minier. Il s’agit notamment:

- des travaux de géologie, de géophysique, de géochimie et de sondage pour la prospection, la
recherche et l’exploitation;

- de la construction des infrastructures industrielles, administratives et socioculturelles (voies,
usines, bureaux, cités minières, supermarchés, économats, établissements socioculturels,
sanitaires et scolaires, de loisirs et d’approvisionnement en eau et électricité);

- des travaux d’extraction minière, de transport et de stockage des matériaux et de traitement de
minerais;

3.40 Substance minérale : Toute substance naturelle amorphe ou cristalline, solide, liquide ou
gazeuse provenant du sous-sol ou du sol qui, sans traitement ou après traitement, est utilisable
comme matière première de l’industrie ou de l’artisanat, comme matériau de construction ou
d’empierrement ou de viabilité, comme amendement des terres où comme source d’énergie.

Page 6 sur 35
3.41 Terril ou terri : Amoncellement, tas ou emplacement destiné à recevoir les stériles extraits de
la mine ou de la carrière ou des installations de traitement, ainsi que les matériaux rocheux ou
terreux provenant des morts-terrains.

3.42 Titre minier : Autorisation, permis ou concession ayant trait à la prospection, à la recherche
et à l'exploitation de substances minérales et conférant des droits immobiliers.

3.43 Valeur carreau mine : La différence entre le prix de vente et le total des frais supportés par
la substance minérale entre le carreau de la mine et le point de livraison.

3.44 Valeur marchande : Prix des produits vendus sur le marché ou calculé en référence au cours
marchand en vigueur au moment de la transaction sans aucune déduction de frais.

ÎITRE E REC

ARTICLE 4: DELIVRANCE DU PERMIS DE RECHERCHE

4.1 L'Etat s'engage à octroyer à la société PLASMA un permis exclusif de recherche de
phosphates et substances connexes valables pour le périmètre dont les limites et la superficie sont
spécifiées à l’annexe «A» de la présente Convention.

4.2 Le permis de recherche est attribué pour une durée de trois (03) ans par arrêté du Ministre à
compter de la date de sa signature. Il est renouvelable pour des périodes consécutives n’excédant
pas trois (03) ans chacune, à condition que la société ait satisfait à ses engagements de travaux et
de dépenses.

4.3 Le permis de recherche confère à la société PLASMA dans les limites de son périmètre en
surface et indéfiniment en profondeur, le droit exclusif de prospection et de recherche pour les
substances minérales accordées et, en cas de découverte d’un gisment un permis d’exploitation ou
une concession minière d’un gisement commercialement exploitable à l’intérieur du périmètre de
recherche.

4.4 Au cas où une demande de renouvellement, de prorogation ou de transformation du permis de
recherche est sollicitée conformément aux dispositions du Code minier, la validité dudit permis est
prorogée, de plein droit, tant qu’il n’a pas été statué sur ladite demande. Toutefois, cette
prorogation ne s’applique qu’à la partie du périmètre du permis de recherche visée dans la
demande.

En cas de non passage à un permis d’exploitation, les terrains couverts par le permis de recherche
sont libérés de tous droits en résultant.

Le titulaire du permis de recherche peut solliciter auprès du Ministre, dans le cadre d’un gisement
dont le caractère non commercial est prouvé et reconnu par l'Etat, l’octroi d’une période de

Page 7 sur 35
rétention qui ne peut excéder deux (02) ans. A l’issue de la période de rétention et en cas de non-
exploitation, le titulaire du permis de recherche perd tous ses droits y afférents.

4.5 Le permis ne peut être retiré que pour juste motif par arrêté du Ministre et après mise en
demeure non suivi d’effet, dans un délai de 2 mois après sa réception par la société PLASMA, et
dans les conditions fixées à l’article 22 du Code minier.

ARTICLE 5: OBLIGATIONS ATTACHEES AU PERMIS DE RECHERCHE

5.1 Avant la délivrance du permis de recherche, la société devra accomplir toutes les formalités
exigées par le Code minier et ses textes d’application.

5.2. La société PLASMA est soumise notamment aux obligations suivantes :

- déclarer préalablement au Ministre toute décision de démarrage ou de fermeture de travaux de
recherche;

- exécuter, pendant la période initiale et le cas échéant pendant chaque période de
renouvellement et de prorogation du permis de recherche, le programme annuel de travaux de
recherche approuvé par le Ministre;

- dépenser pour le programme des travaux conformément à son engagement;
- informer régulièrement l’Administration des mines des travaux effectués et des résultats
obtenus et notifier au Ministre toutes découvertes de gisements de substances minérales;

- effectuer dans les meilleurs délais en cas de découverte permettant de présumer de l’existence
d’un gisement exploitable, les travaux d’évaluation et établir, en cas de besoin, sous sa propre
responsabilité, le caractère commercial ou non commercial de ladite découverte;

- solliciter l’octroi d’un permis d’exploitation ou de Concesion minière des que l’existence d’un
gisement commercialement exploitable est établi;

- soumettre à l’approbation du Ministre tout contrats, accords, conventions, protocoles ou tout
autre document par lequel il promet de confier, de céder, de transmettre, partiellement ou
totalement, les droits et obligations résultant du permis de recherche.

ARTICLE 6: ENGAGEMENTS DE LA SOCIÉTÉ PENDANT LA PHASE DE
RECHERCHE

6.1 Pendant la période de validité du permis de recherche, la société réalisera le programme de
travaux et dépenses définis respectivement aux annexes B et C de la présente Convention.

La société PLASMA reste seule responsable de la définition de l’exécution et du financement
dudit programme.

6.2 Toute modification importante du programme de travaux de recherches et des dépenses prévus
aux annexes B et C requiert une justification de la part de la société PLASMA et l’approbation

du Ministre, laquelle ne saurait être refusée sans motif valable.

Page 8 sur 35
6.3 Le programme de travaux de recherche ainsi que toute modification conformément à l’article
6.2 ci-dessus et l’article 6.4 ci-après sera réalisé selon un programme annuel des travaux
détaillé et un budget annuel de dépenses élaborés par la société et approuvés par le Ministre,
approbation qui ne saurait être refusée sans motif valable.

6.4 La société PLASMA aura le droit d’arrêter les travaux de recherche dans n’importe quelle
zone du périmètre avant l’expiration du permis de recherche si, à son avis, et au vu des
résultats obtenus, la continuation des travaux ne lui paraît pas justifiée sous réserve d’un
préavis d’un (01) mois adressé au Ministre.

6.5 En cas d’arrêt définitif par la société des travaux de recherches dans le périmètre du permis de
recherche et après l’avoir notifié par écrit au Ministre, les dispositions de la présente
Convention se rapportant au permis de recherche deviennent caduques à condition que la
société PLASMA ait respecté ses obligations conformément à l’article 21 du présent Code
minier et à ses engagements. Relativement à ce permis de recherche, la société PLASMA
remettra à l’Etat un rapport final ainsi que tout autre document conformément à l’article 116
du décret d’application du code minier.

6.6 Au cas où la société PLASMA serait d’avis sur la base de données recueillies pendant les
travaux de recherche et exposées dans les rapports techniques communiqués au Ministre, qu’il
existe une minéralisation satisfaisante, la société PLASMA s’engage à effectuer à ses frais et
sous sa responsabilité une étude de faisabilité conforme aux normes de l’industrie minière et
des institutions financières.

6.7 Toute découverte d’un gisement dont le caractère commercial est attesté par une étude de
faisabilité, donne à la société PLASMA un droit exclusif, en cas de demande avant expiration
du permis de recherche, à l’octroi d’un permis d’exploitation ou d’une concession minière
portant sur le périmètre de ladite découverte. Dans ce cas, la société PLASMA est réputée
avoir satisfait à toutes ses obligations de travaux et de dépenses visés à l’article 6.20 de la
présente convention, conformément à l’article 19 présent Code minier.

6.8 Si la société PLASMA décide, suite à une recommandation dans la dite étude de faisabilité de
ne pas procéder à l'exploitation des gisements pour des raisons autres que celles exprimées à
l’article 4.4 de la présente convention, l’Etat pourra librement, seul ou en association, décider
d’exploiter librement cette minéralisation.

6.9 Si, au cours des travaux de recherche dans le périmètre du permis de recherche la société
PLASMA découvrait des indices de substances minérales autres que celles octroyées, elle doit
en informer sans délai le Ministre. Cette information fera l’objet d’un rapport exposant toutes
les informations liées à ces indices.

6.10 Au cas où la société PLASMA désire obtenir un titre de recherche pour lesdites substances
minérales, les parties entrent en négociation pour définir les termes et les conditions
nécessaires pour l’octroi du permis de recherche et éventuellement l’exploitation de ces
substances.

Page 9 sur 35
6.11 La société PLASMA fournira à ses frais les rapports prévus par la réglementation minière.

6.12 La société PLASMA accepte de faire effectuer au Sénégal, dans les limites du possible les
analyses des échantillons prélevés, à condition que les installations, le fonctionnement et les
prestations des laboratoires locaux (Groupe des Laboratoires de la DMG) soient satisfaisants et
compétitifs. Dans le cas contraire, la société PLASMA sera autorisée, sur justificatifs valables,

à effectuer des analyses en dehors du Sénégal. Les résultats des analyses seront communiqués
à la DMG.

6.13 Dans les trois (03) mois suivant l’entrée en vigueur de la présente convention, la société
PLASMA est tenu d'ouvrir un bureau à Dakar pour la durée des travaux de recherche.

6.14 La société PLASMA désignera un représentant au Sénégal muni de pouvoirs suffisants pour
décider de toute question relative aux travaux de recherche.

6.15 Dans le mois qui suit l’octroi du permis de recherche, la société PLASMA fournira au
Ministre une attestation certifiant l’ouverture d’un compte bancaire au Sénégal pour les
transactions nécessaires à la réalisation de ses Opérations minières.

6.16 La Direction des Mines et de la Géologie sera représentée aux travaux d’exécution prévus
dans les programmes annuels de recherche de la société PLASMA. Il assurera un travail de
suivi et de contrôle des activités du terrain.

La société PLASMA reste seule responsable techniquement et financièrement de l’orientation
de la conduite et de la gestion du programme de travaux de recherche agréé.

6.17 Les travaux de recherche seront exécutés par la société PLASMA qui embauchera librement
le personnel nécessaire à leur réalisation, sous réserve des dispositions de l’article 33.4 ci-
après de la présente Convention.

6.18 L'utilisation de sous-traitants dans l’exécution du projet sera soumise à l’approbation
préalable du Ministre qui ne pourra être refusée sans motif valable. Dans le cadre de la
réalisation des programmes de travaux, les sous-traitants de la société PLASMA seront sous
sa propre responsabilité.

6.19 Sous réserve de l’article 6.5 ci-dessus et pour les travaux de recherche prévus dans l’annexe
B, la société PLASMA s’engage à dépenser pendant la première période de validité du permis
de recherche un montant minimal prévu à l’annexe C.

6.20 Dans le calcul de dépenses visées à l’article 6.19 seront pris en considération:

- Les traitements, les salaires et les frais divers relatifs aux personnels effectivement engagés aux
travaux de recherche au Sénégal;

- _l’amortissement du matériel effectivement utilisé dans le cadre des travaux de recherche pour
la période correspondant à leur utilisation;

Page 10 sur 35
- les dépenses engagées au Sénégal dans le cadre de travaux de recherche proprement dits sur le
périmètre du permis de recherche, y compris les frais encourus à l’étranger relatifs à
’établissement de programmes de travaux, essais, analyses, études, formation;

- les frais relatifs aux sous-traitants dûment approuvés par le Ministre;

- les frais généraux de la société PLASMA encourus au Sénégal dans le cadre de l’exécution du
programme de travaux de recherche agréé;

- les frais de siège de la société PLASMA encourus dans le cadre de l’exécution du programme
de travaux de recherche agréés et dans la limite du taux fixé par le Code général des impôts;

- les dotations au titre des contributions à la formation et au perfectionnement des sénégalais
chargés du secteur minier sénégalais et ce, sur la base d’un protocole d’accord qui sera conclu
avec le Ministre ;

6.21 En vue de la vérification de ces dépenses, la société doit tenir une comptabilité régulière des
dépenses engagées au titre des Opérations minières de façon à permettre une discrimination
des dépenses de recherche de celles d’administration.

6.22 Le montant total des investissements de recherche que la société aura engagé au jour de la
constitution d’une société d’exploitation pour l’exploitation de tout ou partie du périmètre du
permis de recherche sera actualisé à cette dernière date conformément aux dispositions fiscales
en la matière et avec l’accord du Ministre chargé des Finances.

ARTICLE 7: MESURES SOCIALES

7.1 La société PLASMA favorisera la création et l’offre d’emplois en direction des communautés
locales afin de donner au projet un impact social positif.

7.2 La société PLASMA, en concertation avec les autorités et élus locaux s’attachera à développer,
dans la mesure du possible, d’autres opportunités d’amélioration de l’environnement social des
populations vivant dans la zone du périmètre de recherche.

ARTICLE 8: ENGAGEMENTS EN MATIERE DE PROTECTION DE
L'ENVIRONNEMENT

La société PLASMA et la société d'Exploitation s’engagent à:
a) préserver pendant toute la durée de la Convention, l’environnement et les infrastructures

publiques affectés à leur usage;

b) remettre les infrastructures ayant subi un dommage en état normal d’utilisation aux normes
généralement acceptées dans l’industrie minière;

c) réhabiliter et restaurer l’environnement, suite aux dommages causées;

d) se conformer en tout point à la législation en vigueur relative aux matières dangereuses et
notamment la Convention de Bâle relative aux déchets toxiques.

Page 11 sur 35
ARTICLE 9: DROITS ET AVANTAGES PARTICULIERS ACCORDES PENDANT LA
PHASE DE RECHERCHE

9.1 Pendant la durée de la phase de recherche, aucune modification unilatérale ne pourra être
apportée aux règles d’assiette, de perception et de tarification, la société PLASMA ne pourra
être assujettie aux impôts, taxes, redevances, prélèvements, droits, contributions et toutes
autres charges dont la création interviendrait après la signature de la présente Convention.

9.2 Dans le cadre de la réalisation des programmes de travaux, les sous-traitants de la société
PLASMA ayant obtenu l’approbation du Ministre conformément à l’article 6.19 de la présente
Convention, pourront bénéficier de l’exonération des droits et taxes de douanes pour les
réalisations de leurs prestations.

9.3 Tout sous-traitant qui fournira à la société PLASMA des prestations de services pour une durée

de plus d’un (01) an est tenu de créer une société conformément à la réglementation en
vigueur.

ARTICLE 10: EXONERATIONS FISCALES

Le titulaire du permis de recherche de substances minérales bénéficie dans le cadre de ses
Opérations de recherche pendant toute la durée de sa validité et de ses renouvellements
éventuels, d’un régime d’exonération totale d’impôts, et de taxes de toute nature, à
l’exception de la Taxe Spécifique sur les Produits pétroliers.

ARTICLE 11: EXONERATIONS DOUANIERES

11.1 La société PLASMA est exonérée de tous droits et taxes de douanes à l’importation, y
compris la taxe sur la valeur ajoutée (TVA), et le prélèvement du Conseil Sénégalais des
Chargeurs (COSEC) à l’exception de la Redevance Statistique (RS) et des prélévements
communautaires de l'UEMOA (PCS) et de la CEDEAO (PCC) sauf lorsque l’exonération
desdits prélévements est expressément prévue dans le cadre d’un accord de financement
extérieur.

Cette exonération porte sur:

- les matériels, matériaux, fournitures, machines, engins et équipements, véhicules utilitaires
inclus dans le programme agréé, ainsi que les pièces de rechange et les produits et matières
consommables ni produits, ni fabriqués au Sénégal, destinés de manière spécifique et
définitivement aux Opérations de recherche minière et dont l’importation est indispensable à la
réalisation du programme de recherche;

- les carburants et lubrifiants alimentant les installations fixes, matériels de forage, machines et
autres équipements destinés aux Opérations de recherche sur le permis octroyé;

- les produits pétroliers servant à produire de l’énergie utilisée dans la réalisation du programme
de recherche;

Page 12 sur 35
- les parties et pièces détachée:

d’exploitation, le régime fiscal et douanier afin de l’adapter aux conditions au moment de
l'exploitation;

- pendant toute la période de validité d’une convention minière, les modifications apportées aux
règles d’assiette, de perception et de tarification des impôts, taxes et redevances susvisés sont
inopposables au titulaire du titre minier sauf à la demande du titulaire du titre minier adressée
au Ministre à condition qu’il adopte les nouvelles dispositions dans leur totalité.

ARTICLE 14: REGLEMENTATION DES CHANGES

14.1 Sous réserve de l’article 13, les titulaires de titres miniers accordés en vertu des dispositions
du Code minier, sont soumis à la réglementation des changes en vigueur sur le territoire de
la République du Sénégal.

A ce titre, et sous réserve du respect des obligations qui leur incombent, notamment en
matière de réglementation des changes, ils peuvent:

- encaisser au Sénégal tous fonds acquis ou empruntés à l’étranger, y compris les recettes
des ventes de leur quote part de production;

- transférer à l’étranger les dividendes et produits des capitaux investis ainsi que le
produit de la liquidation ou de la réalisation de leurs avoirs;

- transférer à l’étranger les fonds destinés au remboursement des dettes contractées à
l'extérieur en capital et intérêts; au paiement des fournisseurs étrangers de biens et
services nécessaires à la conduite des Opérations minières;

- importer tous les fonds acquis ou empruntés à l’étranger nécessaires à l’exécution de
l'opération minière.

142 Il est garanti au personnel étranger résidant au Sénégal, employé par tout titulaire de titre
minier, la libre conversion et le libre transfert de tout ou partie des ses économies sur
salaire, sous réserve de l’acquittement des impôts et cotisations diverses, conformément à la
réglementation des changes.

ARTICLE 15: OUVERTURE DE COMPTE BANCAIRE EN DEVISES
Conformément aux dispositions de la réglementation des changes en vigueur, la société peut
être autorisée à ouvrir au Sénégal un compte étranger en devises pour les transactions
nécessaires à la réalisation des Opérations minières.

ARTICLE 16: LIBRE IMPORTATION ET LIBRE EXPORTATION

16.1 Sous réserve de la réglementation des changes et des dispositions du Code minier, la société
peut librement:

- importer, sans règlement financier, le matériel destiné aux Opérations minières ;

- importer au Sénégal les biens et services nécessaires à ses activités ;

Page 14 sur 35
exporter les substances minérales extraites, leurs concentrés, dérivés primaires et tout autre

PE bé toutes LL. d'eynort de res
nr a a

ARTICLE 18: SOCIETE D'EXPLOITATION

18.1 La filiale désignée de la société PLASMA et l’Etat créeront conformément à la législation en
vigueur en la matière en République du Sénégal une société d’exploitation de droit sénégalais.

18.2 Par dérogation à l’article 18.1 ci-dessus, il est précisé que l’exploitation d’un nouveau
gisement dans le périmètre du permis de recherche octroyé pourrait, avec l’accord des parties, se
faire dans le cadre d’une société d’exploitation existante et selon des conditions définies par
négociations.

18.3 Dès la constitution de la société d’exploitation celle-ci se substituera à la société PLASMA
en ce qui concerne les garanties, droits et obligations résultant de la présente Convention.

ARTICLE 19: OBJET DE LA SOCIETE D'EXPLOITATION

19.1 L'objet de la société d’exploitation sera la mise en valeur et l’exploitation, selon les règles de
l'art, d’un ou plusieurs gisements de substances minérales à l’intérieur de la concession ou du
permis d’exploitation octroyé selon le programme défini dans l’étude de faisabilité.

19.2 L’exploitation comprend notamment l’ensemble des travaux de préparation, d’extraction, de
transport, de traitement, d’analyses, de transformation et de commercialisation des substances
minérales pour lesquelles le permis d’exploitation ou la concession minière a été attribué (é).

19.3 La société d’exploitation pourra conformément à la réglementation en vigueur en la matière
procéder à toutes les actions et transactions requises et utiles pour la mise en valeur et
l'exploitation rationnelle du ou des gisements situés à l’intérieur du permis d’exploitation ou de la
concession minière octroyé (e).

ARTICLE 20: ORGANISATION DE LA SOCIETE D'EXPLOITATION

20.1 L'accord d’actionnaires conclu entre l’Etat et la société PLASMA ou le cas échéant la filiale
désignée, fixera notamment les termes et les conditions de constitution et de gestion de la société
d’exploitation. Tous les avantages, garanties et obligations relatifs au permis d’exploitation ou de
la concession minière fixés dans la présente Convention ne seront pas remis en cause dans l’accord
d’actionnaires.

20.2 La société d’exploitation sera régie par les dispositions réglementaires en vigueur au Sénégal
en la matière.

20.3 La société d’exploitation est dirigée par un Conseil d’Administration qui est responsable de la

réalisation de l’objet social. Le Conseil d'Administration est composé d’une représentation des
Parties en proportion de leurs participations au capital social de la société d’exploitation.

Page 16 sur 35
20.4 Dès l’octroi du titre minier d’exploitation, la société titulaire du permis de recherche cédera
immédiatement et à titre gratuit ledit titre minier d’exploitation à la société d’exploitation créée à
cet effet.

20.5 Cependant, la société PLASMA restera titulaire du permis de recherche résiduel,
conformément aux dispositions du Code minier, afin d’être à même de poursuivre le cas échéant
les travaux de recherche sur le reste du périmètre et conformément aux dispositions de la présente
Convention.

20.6 Dès l’octroi du permis d’exploitation ou de la concession minière, la société débutera les
travaux de mise en valeur du gisement et de construction de la mine avec diligence et dans les
règles de l’art.

ARTICLE 21: PARTICIPATION DES PARTIES

21.1 Le capital social de la société d’exploitation est fixé d’un commun accord entre l’Etat et la
société PLASMA. I] sera constitué par des apports en numéraire et/ou des apports en nature.

21.2 La participation gratuite de l’Etat au capital social de la société d’exploitation est fixée à dix
pour cent (10 %). Par conséquent, la filiale désignée s’engage à financer, en plus de sa
participation au capital social de société d’exploitation, la participation gratuite de l’Etat.

21.3 L’Etat n’aura aucune obligation, en vertu de son pourcentage de participation gratuite au
capital.

21.4 L'état a droit en sus des 10% d’actions gratuites de se réserver pour lui ou le secteur privé
national, une participation onéreuse au capital social de la société d’exploitation au maximum
égale à vingt cinq pour cent (25%).

Il est garanti à la société PLASMA la possession de 65% au minimum du capital de la société
d’exploitation.

21.5 En cas d’augmentation du capital de la société d’exploitation intervenant à n’importe quel
moment de la vie de la mine, l’Etat se réservera, en sus des dix pour cent (10 %) d’actions
nouvelles gratuites, le droit d’acquérir à titre onéreux, pour lui ou le secteur privé national vingt
cinq pour cent (25%) d’actions nouvelles, de telle sorte que la part sociale ne puisse être modifiée
du fait de l’augmentation du capital.

21.6 L’achat des actions de la société d’exploitation à acquérir selon les clauses 21.4 et 21.5 ci-
dessus, sera déterminé dans les conditions c-après:

a) L'évaluation de la valeur des actions doit être juste et acceptable pour la société PLASMA.
Le prix d’achat de toute action sera basé sur une évaluation indépendante du capital du
projet par un cabinet d’expertise comptable intenationalement reconnu ou par une banque
d’investissement avec une expérience appropriée dans l’évaluation des projets miniers.

Page 17 sur 35
L'expert évaluateur indépendant sera désigné par la société et soumis à l’agrément du
ministre qui ne sera être refusé sans motif valable. Cet agrément doit intervenir dans un
délai de vingt et un (21) jours à partir de la saisine.

b) Tout acheteur proposé aura trente (30 jours) pour payer le prix des actions à compter de la
date à laquelle la société PLASMA fournira à l’acheteur le rapport final de l’évaluation
indépendante et approuvé par l’Etat.

c) Simultanément et conditionnellement avec le payement des actions et préalablement à
l'octroi de ces actions, il sera demandé à l’acheteur de s’acquitter du montant proportionnel
de sa participation au capital nécessaire au développement du projet tel que déterminé par
l'offre de financement bancaire.

d) Les actions achetées dans ces conditions, de même que les autres actions de la société
d’exploitation détenues par d’autres actionnaires, seront à tout moment disponibles pour la
banque en vue de sécuriser les ressources financières nécessitant une garantie bancaire.

e) En présence d’offres concurrentes en vue de l’acquisition des actions, la société PLASMA
dispose d’une totale liberté de choix de son (ses) partenaire (s) conformément à l’article 68
du Code minier.

ARTICLE 22: TRAITEMENT DES DEPENSES DE RECHERCHE

22.1 Les dépenses de recherche non utilisées comme apport en nature dans la constitution du
capital social de la société d’exploitation seront considérées comme des prêts d’actionnaires à
ladite société. Ces dépenses ainsi que les frais administratifs relatifs à la constitution éventuelle de
la société d’exploitation constituent pour les Parties une créance sur la société d’exploitation.

22.2 Les Parties conviennent que ces créances visées ci-dessus feront l’objet d’une inscription au
crédit du compte courant de chacune des Parties ouvert dans les écritures de la société
d’exploitation. Les intérêts rémunérant ces créances sur compte courant seront traités
conformément aux dispositions fiscales en vigueur.

22.3 Sous réserve de l’article 22.1, la distribution du cash flow disponible à la fin de l’exercice
financier se fera selon les modalités suivantes et dans l’ordre ci-après:

a) rembourser des prêts et des dettes contractés par la société d’exploitation auprès des tiers;

b) remboursement des prêts apportés par les actionnaires dans le cadre du financement des
Opérations de recherche pour le montant réel affecté aux travaux de recherche;

c) paiement de dividendes aux actionnaires.

22.4 Les dividendes en contrepartie de la participation de l’Etat au capital social de la société
d’exploitation sont payables dès que le Conseil d’Administration de la société d’exploitation
décide de la distribution de dividendes à tous les actionnaires.

ARTICLE 23: FINANCEMENT DES ACTIVITES DE LA SOCIETE D'EXPLOITATION
Page 18 sur 35
23.1 La société d’exploitation pourra rechercher librement les fonds nécessaires pour financer ses
activités. L’Etat apportera à cet effet son assistance administrative.

23.2 Le financement de la construction et du développement de la mine ainsi que tout éventuel
financement additionnel requis pendant la vie sociale de la société d’exploitation feront l’objet de
onds propres et/ou de prêts d’actionnaires ou de tierces Parties.

23.3 Les prêts d’actionnaires entrant dans le cadre du financement des activités de la société
d’exploitation seront inscrits dans le compte courant actionnaires et rémunérés aux taux admis par
a réglementation en vigueur; ils sont remboursés conformément aux dispositions de l’article 22.3.

23.4 En cas de découverte la société PLASMA ou la société d’exploitation s’engage à investir
annuellement pour le compte du développement social des collectivités locales de la zone du
permis d’exploitation un montant qui sera défini avec l'Etat.

ARTICLE 24: - DROITS CONFERES PAR LE TITRE MINIER D'EXPLOITATION

La délivrance d’un titre minier d’exploitation confère au titulaire ayant satisfait à ses obligations
es droits suivants:

- le droit exclusif d’exploitation et de libre disposition des substances minérales pour lesquelles
le titre minier d’exploitation a été octroyé, dans les limites du périmètre attribué et indéfiniment
en profondeur;

- le droit au renouvellement de son titre, dans les mêmes formes, à la demande du titulaire,
conformément aux dispositions du Code minier;

- Je droit à l’extension des droits et obligations attachés au titre minier d’exploitation aux autres
substances liées à l’abattage ou au traitement des substances pour lesquelles ce titre minier
d'exploitation a été octroyé. Toutefois, le titulaire est tenu de solliciter, dans un délai de six
(06) mois, l’extension de son titre à ces substances;

- un droit d’occupation d’une parcelle du domaine national et de libre disposition des substances
minérales pour lesquelles il a été attribué, dans le cas du permis d’exploitation;

- le droit à la transformation du permis d’exploitation en concession minière, en cas de
découverte de réserves prouvées additionnelles importantes à l’intérieur du périmètre du permis
d’exploitation ou à l’intérieur d’un autre périmètre contigu appartenant au titulaire du permis
d'exploitation;

- un droit réel immobilier distinct de la propriété du sol, enregistré comme tel et susceptible
d’hypothèque. Le décret d’octroi du permis d’exploitation ou de la concession minière vaut
déclaration d’utilité publique pour l’exécution des travaux entrant dans leur cadre;

- le droit de céder, transmettre ou amodier son titre minier d’exploitation, sous réserve de
l'autorisation préalable du Ministre chargé des mines et du paiement des droits fixes;

- un droit de renoncer à ses droits, en tout ou en partie, sous réserve d’un préavis d’un (01) an et
des stipulations de la convention minière. Toutefois, ladite renonciation ne libère pas le titulaire

Page 19 sur 35
des obligations prévues dans la Convention minière et résultant des activités engagées par le
titulaire antérieurement à la date d’entrée en vigueur de la renonciation;

- le droit de transporter, conformément à la législation en vigueur, les substances extraites ainsi
que leurs concentrés ou dérivés primaires jusqu’aux points de stockage, de traitement ou de
chargement et d’en disposer sur les marchés intérieur et extérieur;

- un droit à la stabilité des conditions juridiques, administratives, financières et fiscales de
l'exploitation, conformément aux stipulations de la Convention minière;

- un droit d’embaucher et d’utiliser tout personnel expatrié nécessaire à la conduite des
Opérations minières; Toutefois à compétence égale, priorité est donnée au personnel
Sénégalais.

ARTICLE 25: OBLIGATIONS DU TITULAIRE D'UN TITRE MINIER
D'EXPLOITATION

25.1 Le titulaire d’un titre minier d’exploitation est notamment tenu:

- de déclarer préalablement au Ministre toute décision de démarrage ou de fermeture des travaux
d’exploitation;

-__ d’exploiter le gisement dont il a démontré l’existence selon les règles de l’art et de manière à
ne pas compromettre la récupération des réserves prouvées et probables et de protéger
l’environnement;

-  d’informer régulièrement le Ministre des méthodes et des résultats de l’exploitation, des
résultats des travaux de recherche de réserves additionnelles prouvées et probables ainsi que
leurs caractéristiques.

25.2 Les Opérations minières doivent être engagées dans les meilleurs délais et conduites avec
diligence par les titulaires.

25.3 Si dans un délai d’un (01) an à compter de la date effective d’entrée en vigueur du titre minier
d’exploitation les Opérations d'investissement ne sont pas réellement engagées par lesdits
titulaires, les avantages fiscaux consentis par le Code minier peuvent être déclarés caducs après
mise en demeure du Ministre.

25.4 En cas d’expiration d’un titre minier d’exploitation sans renouvellement de celui-ci, la mine et
ses dépendances sont transférées en pleine propriété à l’Etat, libres de toutes charges, y compris ses
dépendances immobilières.

TITRE IV: AVANTAGE: TI IE E
NDANT LA P ’EXPLO N

Page 20 sur 35
TICLE 26: PERIODE DE REALISATION DES INVESTISSEMENTS

26.1 Pendant la période de réalisation des investissements et de démarrage de production d’une
nouvelle exploitation ou de l’extension de la capacité de production d’une exploitation déjà

existante, la société titulaire de permis d’exploitation ou de concession minière, ainsi que les
entreprises travaillant pour son compte bénéficient de l’exonération de tous droits et taxes de
douane à l’exception de la Redevance Statistique et des prélévements communautaire (PCC et
PCS), sauf lorsque cette exonération desdits prélévemnts est prévue dans le cadre d’un accord de
financement extérieur.

Cette exonération porte sur :

27.2 Pendant une période de trois (03) ans pour le titulaire du permis d’exploitation et de sept (07)
ans pour le titulaire de la concession minière à compter de la date de délivrance du titre minier
d’exploitation et sous réserve des dispositions de l’article 28 de la présente Convention, ces
titulaires bénéficient d’une exonération totale d’impôt, notamment:

- exonération des taxes sur la valeur ajoutée de biens et services acquis auprès des fournisseurs
locaux ou des prestataires domiciliés hors du Sénégal;

- exonération des droits et taxes de sortie;

- exonération de l’impôt minimum forfaitaire;

- exonération des patentes et contributions foncières des propriétés bâties et non bâties à
l'exception des Immeubles à usage d’habitation;

- exonération de la contribution forfaitaire à la charge de l'employeur;

- exonération des droits et taxes frappant les actes constatant la constitution de sociétés et les
augmentations de capital.

27.3 Toutefois, les grands projets d’exploitation faisant l’objet de concession minière et nécessitant
la mobilisation d’investissements lourds bénéficient pour les avantages fiscaux et douaniers
susmentionnés, d’une durée d’exonération au moins égale à la période de remboursement des
emprunts qui ne pourra pas excéder quinze (15) ans, à partir de la date de délivrance de la
concession minière.

ARTICLE 28: L'IMPOT SUR LES SOCIETES

28.1 Sous réserve des dispositions des alinéas ci-après, le titulaire d’un titre minier d’exploitation
est assujetti à l’impôt sur les sociétés, conformément aux dispositions du Code général des impôts.

28.2 Toutefois, le titulaire d’une concession minière bénéficie, pendant une durée de sept (7) ans,
de l’exonération de l'impôt sur les sociétés à partir de la date de délivrance de la concession
minière.

28.3 Pour les grands projets d’exploitation faisant l’objet de concession minière et nécessitant la
mobilisation d’investissements lourds, la durée d’exonération, au moins égale à la période de
remboursement des emprunts, ne pourra pas excéder quinze (15) ans à partir de la date de
délivrance de la concession minière.

ARTICLE 29: REGLEMENTATION DES CHANGES

29.1 Les titulaires de titres miniers accordés en vertu des dispositions du Code minier, sont soumis
à la réglementation des changes en vigueur sur le Territoire de la République du Sénégal. A ce
titre, et sous réserve du respect des obligations qui leur incombent, notamment en matière de
réglementation des changes, ils peuvent:

- encaisser au Sénégal tous fonds acquis ou empruntés à l’étranger, y compris les recettes des
ventes de leur quote-part de production;

- transférer à l’étranger les dividendes et produits des capitaux investis ainsi que le produit de la
liquidation ou de la réalisation de leurs avoirs;

Page 22 sur 35
- transférer à l’étranger les fonds destinés au remboursement des dettes contractées à l’extérieur
en capital et intérêts; au paiement des fournisseurs étrangers de biens et services nécessaires à
la conduite des Opérations minières;

- importer tous les fonds acquis ou empruntés à l’étranger nécessaires à l’exécution des
Opérations minières.

29.2 Il est garanti au personnel étranger résidant au Sénégal, employé par tout titulaire de titre
minier, la libre conversion et le libre transfert de tout ou partie de ses économies sur salaire ou
résultant de la vente des effets personnels au Sénégal, sous réserve de l’acquittement des impôts et
cotisations diverses, conformément à la réglementation des changes:

- des dividendes distribuées aux associés non sénégalais et de toutes sommes affectées à
l’amortissement des financements obtenus auprès des bailleurs;

- des bénéfices nets et des dividendes générés par l'investissement y compris des fonds
provenant de la cession ou de la liquidation des actifs du projet.

ARTICLE 30: - STABILISATION DES REGIMES FISCAUX ET DOUANIERS

Les titulaires de titres miniers bénéficient des conditions suivantes:

- Ja stabilisation du régime fiscal et douanier durant toute la période de validité de leurs titres
miniers. Cette stabilisation est effective à compter de la date de notification d’octroi du titre
minier. À ce titre, le régime fiscal et douanier attaché à l’octroi d’un permis de recherche ne peut
être remis en question au moment de l’octroi du permis d’exploitation. Toutefois, le titulaire d’un
permis de recherche peut négocier avec l'Etat avant l’octroi du titre minier d’exploitation, le
régime fiscal et douanier afin de l’adapter aux conditions de l’exploitation;

pendant toute la période de validité d’une convention minière, les modifications apportées aux
règles d’assiette, de perception et de tarification des impôts, taxes et redevances susvisés sont
inopposables au titulaire du titre minier sauf à la demande du titulaire du titre minier et à condition
qu’il adopte les nouvelles dispositions dans leur totalité.

ARTICLE 31: - LIBRE CHOIX DES PARTENAIRES, FOURNISSEURS ET SOUS-
TRAITANTS

Il est garanti aux titulaires de titres miniers le libre choix des fournisseurs, des sous-traitants et des
prestataires de services ainsi que des partenaires.

Toutefois, sont soumis à approbation préalable du Ministre chargé des mines, tous protocoles,
contrats et conventions ayant pour objet de confier, de céder ou de transférer partiellement ou
totalement les droits et obligations résultant du titre minier.

Les titulaires de titres miniers, leurs fournisseurs et leurs sous-traitants utilisent autant que possible
des services et matières d’origine du Sénégal, les produits fabriqués ou vendus au Sénégal dans la
mesure où ces services et produits sont disponibles à des conditions compétitives de prix, qualité,
garanties et délais de livraison.

Page 23 sur 35
TITRE IV: DISPOSITIONS DIVERSES

ARTICLE 32: ENGAGEMENTS DE L'ETAT
L’Etat s’engage à:

32.1 garantir à la société PLASMA et à la société d’exploitation, la stabilisation des avantages
économiques et financiers, des conditions fiscales et douanières, législatives et réglementaires
prévus dans la Convention, pendant toute la durée d’exécution, conformément aux articles 24 de la
présente Convention et 28 du Code minier;

32.2 dédommager la société PLASMA et la société d’exploitation, selon le cas, des frais
supplémentaires résultants du changement des dispositions législatives et réglementaires en
vigueur après la date de signature de la Convention. L'Etat donne en garantie sa reconnaissance
pour le payement de ses engagements monétaires tels qu’ils résultent de l’article 29.1 ci-dessus;

32.3 garantir à la société PLASMA ou 4 la société d’exploitation le libre choix des fournisseurs,
des sous-traitants et des prestataires de services ainsi que des partenaires;

32.4 garantir que toutes dispositions plus favorables qui seraient prises après la signature de la
Convention seront étendues de plein droit à la société PLASMA et à la société d’Exploitation,
sauf renonciation express de leur part.

32.5 n’édicter à l’égard de la société PLASMA, de la société d’exploitation et de leurs sous-
traitants aucune mesure en matière de législation qui puisse être considérée comme discriminatoire
par rapport à celles qui seraient imposées à des entreprises exerçant une activité similaire au
Sénégal;

32.6 garantir à la société PLASMA et à la société d’exploitation, pendant toute la durée de la
présente Convention, la libre gestion des Opérations minières y compris la commercialisation des
produits d’exploitation et ceci dans le strict respect des dispositions législatives et réglementaires
en vigueur;

32.7 faciliter l’obtention des autorisations administratives et permis requis pour le personnel
expatrié et notamment les visas d’entrée et de sortie, le permis de travail et de séjour;

32.8 assister la société d’exploitation dans l’obtention de toute autorisation administrative requise
pour faciliter la commercialisation des produits. Il est entendu que la société d’exploitation sera
habilité à négocier librement et de manière indépendante, avec toute société spécialisée de son
choix sur le marché international, la commercialisation des dits produits;

32.9 ne pas exproprier en totalité ou en partie les installations et les infrastructures bâties ou
acquises dans le cadre des Opérations minières de la société PLASMA et de la société
d’exploitation, sauf en cas de force majeure ou nécessité publique. Dans ce cas, l’Etat versera à la
société une juste indemnité fixée conformément à la législation en vigueur, notamment la loi n° 76-
67 du 02 juillet 1976 et ses textes d’application ainsi qu’aux principes admis en droit international.

Page 24 sur 35
ARTICLE 33: OBLIGATIONS ET ENGAGEMENTS DE LA SOCIÉTÉ ET DE LA
SOCIETE D'EXPLOITATION EN MATIERE DE FOURNISSEURS
LOCAUX, PERSONNEL LOCAL ET PERSONNEL EXPATRIE ET
D’APPUI INSTITUTIONNEL

33.1 Si plusieurs personnes physiques ou morales sont co-titulaires indivis d’un titre minier, ou
sollicitent conjointement un titre minier, elles agissent conjointement et solidairement et ont
l'obligation de soumettre, à l’approbation du Ministre chargé des mines, tout accord conclu entre
elles en vue de la réalisation des Opérations minières dans le périmètre concerné. Les modalités
d'approbation sont précisées par décret.

33.2 La société PLASMA ou la société d’exploitation utilisera pour tout achat d'équipement,
fournitures de biens ou prestations de services des entreprises sénégalaises dans la mesure où ces
biens et services sont disponibles à des conditions compétitives de prix, qualité, quantité, garanties,
délais de livraison et de paiement. Dans le cas contraire la société PLASMA ou la société
d’exploitation pourra acquérir, importer de toute provenance et utiliser au Sénégal tous les biens,
matières premières et services nécessaires dans le cadre des OpérationsOpérations minières
prévues par la présente Convention.

33.3 La société PLASMA ou la société d’exploitation peut faire appel au personnel expatrié
nécessaire à la conduite des travaux de recherche, mais devra accorder la préférence au personnel
sénégalais à qualifications égales et à lui donner des postes correspondants à ses capacités
professionnelles.

33.4 Pendant la durée de la présente Convention, la société PLASMA, la société d’exploitation et
les sous-traitants s’engagent à:

- accorder la préférence au personnel sénégalais à qualification, compétence et expérience
égales;

- utiliser la main d’œuvre locale pour tous les emplois ne nécessitant aucune qualification
professionnelle particulière;

- mettre en œuvre un programme de formation, de perfectionnement et de promotion du
personnel sénégalais en vue d’assurer son utilisation dans toutes les phases et de toutes les
échelles des activités liées à la présente Convention, dans les limites des besoins des
OpérationsOpérations minières;

- contribuer, sur la base d’un protocole d’accord à l’appui institutionnel qui sera conclu avec le
Ministère chargé des Mines, à la formation et au perfectionnement des Sénégalais chargés de la
gestion du secteur, à la promotion minière et à l’appui logistiques des services techniques dudit
Ministère;

- assurer un logement aux travailleurs employés sur le site dans les conditions d’hygiène et de
salubrité conformes à la réglementation en vigueur ou à intervenir.

33.5 La société PLASMA ou la société d’exploitation s’engage à contribuer à la réalisation ou le
cas échéant à améliorer ou étendre les infrastructures sanitaires, scolaires et de loisirs des
travailleurs et les membres de leurs familles les plus proches en tenant compte de la situation
économique de la société et suivant les normes locales.

Page 25 sur 35
33.6 Nonobstant ce qui précède, l’Etat se réserve le droit d’interdire l’entrée ou le séjour des
ressortissants de pays hostiles au Sénégal et des individus dont la présence serait de nature à
compromettre la sécurité ou l’ordre public.

33.7 Pendant les phases de recherches et d’exploitation, le personnel expatrié n’est pas soumis à la
législation en vigueur au Sénégal en matière de sécurité sociale et de retraite et, par conséquent,
aucune charge ni cotisation n’est payable pour cette catégorie de salariés.

33.8 La société PLASMA ou la société d’exploitation s’engage à respecter en toutes circonstances
les normes en cours d’usage au Sénégal en matière de construction, de génie civil, de travaux
miniers, de sécurité, d’hygiène et de salubrité, de protection de l’environnement.

33.9 Si au cours ou au terme des Opérations minières menées dans le cadre de la présente
Convention, la société PLASMA et/ou la société d’exploitation décident de mettre fin à leurs
activités, elles ne pourront céder à des tiers leurs installations, machines et équipements qu’après
avoir accordé à l’Etat pendant une période de trente (30) jours une priorité d’acquisition de ces
biens.

Dans ce cas, l’Etat supporte les droits et taxes qui seraient dus dans le cadre de cette cession.

33.10 Toute décision de démarrage ou de fermeture de travaux de recherche ou d’exploitation de
substances minérales doit être déclarée au préalable au Ministre.

33.11 Le titulaire de titre minier est tenu d’indemniser l’Etat ou toute personne physique ou morale
pour les dommages et préjudices matériels qu’il a causés.

ARTICLE 34: GARANTIES ADMINISTRATIVES, FONCIERES ET MINIERES

34.1 Dans le cadre de la présente Convention, l’Etat accorde respectivement à la société PLASMA
et à la société d’exploitation, le droit exclusif d'effectuer des activités de recherche et
d’exploitation, à condition qu’elles aient satisfait à leurs obligations.

34.2 Pendant la durée de validité de la présente Convention, l'Etat s'engage, s’agissant des

substances visées par ladite Convention à n’octroyer aucun droit, titre ou intérêt relatif au
périmètre et/ou aux gisements à toute tierce personne.

34.3 L'Etat garantit à la société PLASMA et la société d’exploitation l’accès, l’occupation et
l’utilisation de tous terrains, à l’intérieur comme l’extérieur du périmètre, nécessaires aux travaux
de recherche et d’exploitation du ou des gisements faisant l’objet respectivement du permis de
recherche et/ou du titre minier d’exploitation dans le cadre de la présente Convention et
conformément aux dispositions du Code minier.

34.4 La société PLASMA ou la société d’exploitation est autorisée à:

- occuper les terrains nécessaires à l’exécution des travaux de recherche et d’exploitation, à la
réalisation des activités connexes ainsi qu’à la construction des logements du personnel affecté
au chantier

-_ procéder ou faire procéder aux travaux d’infrastructures nécessaires à la réalisation, dans les
conditions économiques normales et dans les règles de l’art, des Opérations liées à la recherche

Page 26 sur 35
et à l’exploitation, notamment au transport des approvisionnements, des matériels, des
équipements des produits chimiques et des produits extraits;

- effectuer les sondages et les travaux requis pour l’approvisionnement en eau du personnel, des
travaux et des installations;

- rechercher et extraire des matériaux de construction et d’empierrement ou de viabilité
nécessaires aux Opérations;

- couper les bois nécessaires à ces travaux;

- utiliser pour ses travaux les chutes d’eau non utilisées ou réservées.

Les travaux énumérés ci-après sont considérés comme faisant partie des travaux de recherche et
d’exploitation:

- la préparation, le lavage, la concentration, le traitement mécanique, chimique ou métallurgique
des substances minérales extraites, l’agglomération, la carbonisation, la distillation des
combustibles;

- le stockage et la mise en dépôt des produits et déchets;
- les constructions destinées au logement, à l’hygiène et aux soins du personnel;

-  J’établissement de toutes voies de communication et notamment les routes, voies ferrées,
canaux, canalisation, convoyeurs, transporteurs aériens, ports, aéroports et réseaux de
télécommunications;

-__ l’établissement de bornes repères et de bornes de délimitation;

- l'établissement et l’exploitation de centrales, postes, lignes électriques et réseaux de
télécommunication.

34.5 A la demande de la société PLASMA et/ou la société d'exploitation, l'Etat procédera à la
réinstallation des habitants dont la présence sur lesdits terrains entrave les travaux de recherches
et/ou d’exploitation.

34.6 Toutefois, la société PLASMA et/ou la société d’exploitation seront tenues de payer une
indemnité équitable aux dits habitants ainsi que pour toute perte ou privation de jouissance ou
dommage que leurs activités ont occasionné.

34.7 À défaut d’un règlement à l’amiable, l'Etat s’engage à intenter une action d’expropriation
d’ordre public pour le compte de la société PLASMA et/ou la société d’exploitation.

34.8 Afin de réaliser les objectifs prévus dans la présente Convention, la société PLASMA et la
société d’exploitation sont autorisés à utiliser les matériaux provenant de leurs travaux d’extraction
et les éléments trouvés dans les limites du périmètre de recherche ou du titre minier d’exploitation,
conformément à la législation en vigueur.

34.9 L'Etat garantit à la société PLASMA et à la société d’exploitation l’utilisation de
l'infrastructure routière, ferroviaire, aérienne, électrique, hydroélectrique et de la
télécommunication pour ses Opérations, à construire et/ou à mettre en place et à utiliser
conformément à la législation en vigueur.

34.10 La société PLASMA et la société d’exploitation sont habilitées, au cas où elles le jugeraient
nécessaire dans le cadre des Opérations, à construire et/ou à mettre en place et à utiliser des
infrastructures comme prévues à l’article 34.9 sans que cette énumération soit restrictive, et à

Page 27 sur 35
réparer et entretenir des infrastructures existantes. Les dépenses engagées à cet effet sont
considérées comme des dépenses déductibles des revenus bruts.

34.11 L'Etat délivre avec diligence les autorisations nécessaires relatives à la construction et/ou la
mise en place et l’utilisation desdites infrastructures.

34.12 Les infrastructures construites ou mises en place par la société PLASMA et la société
d’exploitation deviennent de plein droit leur propriété. En cas d’expiration de cette Convention, ils
pourront en disposer à leur discrétion. Au cas où il a été décidé de céder gratuitement de telles
infrastructures à l’Etat, les parties conviennent qu'aucun impôt, droit d’entrée, taxe, droit,
prélèvement, contribution ou toute autre charge relative à cette cession ne sera dû.

34.13 L’infrastructure routière, construite par la société PLASMA et/ou la société d’exploitation
peut être ouverte à l’usage du public à ses propres risques et périls, sauf si cette ouverture constitue
une entrave au bon déroulement des Opérations minières.

34.14 Au cas où la société PLASMA et/ou la société d'Exploitation décident de mettre fin à leurs
activités, elles pourront céder à des tiers leurs installations, machines, équipements qu’après avoir
accordé à l’Etat pendant une période de trente (30) jours une priorité d’acquisition de ces biens.
Dans ce cas, l’Etat supporte les droits et taxes qui seraient dus dans le cadre de cette cession.

ARTICLE 35: PROTECTION DE L'ENVIRONNEMENT ET PATRIMOINE
CULTUREL NATIONAL

35.1 Etude d’impact environnemental

Tout demandeur de permis d’exploitation ou de concession minière ou d’autorisation
d’exploitation de petite mine doit réaliser, à ses frais, une étude d’impact sur l’environnement
conformément au Code de l’environnement et aux décrets et arrêtés y afférents.

35.2 Exploitation minière en forêts classées

Les titres miniers délivrés en application du Code minier doivent respecter les dispositions du Code
forestier notamment celles de son article L44.

35.3 Réhabilitation des sites miniers

Tout titulaire de titre minier doit obligatoirement procéder à la réhabilitation des sites.

35.4 Fonds de réhabilitation des sites miniers

36.3 Les Parties conviennent que toute cession de réservation d’actions ou d’actions émises sera
soumise à l’agrément préalable du Conseil d’ Administration de la société d’exploitation qui devra
en aviser les actionnaires selon une procédure à définir dans l’accord des actionnaires.

Les actionnaires ont un droit de préemption au prorata de leurs participations sur l’acquisition de
toutes les actions ou réservations d’actions dont la cession sera envisagée. Ce droit devra être
exercé dans un délai n’excédant pas soixante (60) jours après notification par la partie ayant pris
l'initiative de cession d’actions ou de réservation d’actions.

36.4 Les cessionnaires devront assumer tous les droits et obligations du cédant découlant de la
présente Convention, du permis de recherche, du permis d’exploitation ou de la concession minière
ainsi que tous les droits et obligations résultant de la participation dans la société d’exploitation.

36.5 Cet article ne s’applique pas au cas de sous-traitance pour l’exécution de travaux dans le cadre
de la Convention. En cas de sous-traitance, la société PLASMA et/ou la société d’exploitation,
dans leur qualité de maître d'œuvre, demeurent entièrement responsables de l’exécution de ces
travaux.

ARTICLE 37: MODIFICATIONS
37.1 La Convention ne peut être modifiée que par écrit et d’un commun accord entre les Parties.
37.2 La partie qui prend l'initiative de la modification saisit l’autre à cet effet.

37.3 Les Parties s’efforceront de parvenir à une solution mutuellement acceptable, et le cas
échéant, l’amendement fera l’objet d’un avenant qui sera annexé à la présente Convention.

37.4 Tout avenant à cette Convention n’entrera en vigueur qu'après la signature par les Parties
dudit avenant.

ARTICLE 38: FORCE MAJEURE

38.1 En cas d’incident de force majeure, aucune des Parties ne sera responsable de l’empêchement
ou de la restriction, directement ou indirectement, d’exécuter toutes ou une partie de ses
obligations découlant de la présente Convention.

38.2 Un événement comme, notamment la guerre déclarée ou non déclarée, la révolution,
l'insurrection, la rébellion, le terrorisme, les troubles civils, émeutes ou perturbations sociales, les
embargos, sabotages, les grèves, lock-out, les conflits sociaux, ne résultant pas des employés de la
société ou de la société d’exploitation, les incendies, les inondations, tremblement de terre, les
tempêtes, les épidémies, sera considéré comme un cas de force majeure s’il échappait à la volonté
et au contrôle d’une Partie et s’il rendait impossible ou pas pratique l’exécution de la totalité ou
d’une des obligations découlant de la présente Convention et pourvu que cette partie ait pris toutes
les précautions raisonnables les soins appropriés et les mesures alternatives afin d’éviter le retard
ou la non-exécution ou l’exécution partielle des obligations stipulées dans la présente Convention.

38.3 Il est de l'intention des Parties que l’interprétation du terme de force majeure soit conforme
aux principes et usages du droit international.

Page 30 sur 35
38.4 La Partie directement affectée par cette force majeure la notifiera aussitôt que possible à
l’autre Partie et communiquera une estimation de la durée de cette situation de force majeure ainsi
que toute information utile et circonstanciée.

38.5 En cas de force majeure, la présente Convention sera suspendue. Au cas où la force majeure
persisterait au-delà d’une période de trois (3) mois, la présente Convention pourra être résiliée par
la société ou la société d’exploitation.

38.6 Au cas où la présente Convention serait suspendue, totalement ou partiellement, en raison
d’un cas de force majeure, la validité du titre minier concerné est prorogée de plein droit d’une
durée correspondant au retard subi.

38.7 Tout litige au sujet de l’événement ou les conséquences de la force majeure sera réglé
conformément aux stipulations de l’article 42.

ARTICLE 39: RAPPORTS ET INSPECTIONS

39.1 La société PLASMA et/ou la société d’exploitation fourniront à leurs frais, les rapports
prévus par la réglementation minière.

39.2 Les représentants de l’Etat et à condition qu’ils soient dûment habilités à cet effet auront la
possibilité d’inspecter, à tout moment pendant les heures de travail normales, les installations, les
équipements, le matériel et tous les documents relatifs aux Opérations minières, sans gêner les
activités de la société d’exploitation.

39.3 L'Etat se réserve le droit de se faire assister, à ses frais, par une société d’audit
internationalement reconnue afin de vérifier sans gêner les activités de la société, la validité des
renseignements fournis.

39.4 La société PLASMA et la société d’exploitation s’engagent, pour la durée de la présente
Convention, à:

- tenir au Sénégal une comptabilité sincère, véritable et détaillée de leurs Opérations
accompagnées des pièces justificatives permettant d’en vérifier l'exactitude. Cette comptabilité
sera ouverte à l’inspection des représentants de l’Etat spécialement mandatés à cet effet;

- permettre le contrôle par les représentants de l’Etat dûment autorisés de tous comptes ou
écritures se trouvant à l’étranger et se rapportant aux Opérations au Sénégal les frais relatifs à
ce contrôle sont supportées par l’Etat.

ARTICLE 40: CONFIDENTIALITE

40.1 Les Parties s’engagent à traiter comme strictement confidentielles toutes données et
informations de toute nature, soit verbalement soit par écrit, dans le cadre des Opérations. Les
Parties conviennent de ne pas divulguer ces informations sans l’accord préalable et par écrit des
autres Parties.

40.2 Nonobstant le paragraphe précédent, les Parties s’engagent à ne faire usage de documents,
données et autres informations dont ils auront connaissance dans le cadre de la présente
Convention, uniquement qu’aux fins de l’exécution de la présente Convention et de ne les
communiquer qu’exclusivement:

Page 31 sur 35
- aux autorités administratives conformément à la réglementation en vigueur;
-  àune société affiliée de l’une des Parties à la présente Convention;

- à une institution financière dans le cadre de tout prêt sollicité par l’une des Parties pour des
raisons directement liées à la présente Convention;

- à des consultants comptables indépendants ou sous-traitants des Parties dont les fonctions
relatives aux Opérations exigeraient une telle divulgation;

- à des experts comptables indépendants ou conseils juridiques de chacune des Parties
uniquement dans le but de leur permettre de remplir effectivement leurs prestations concernant
des questions relevant de la présente Convention.

40.3 Les Parties s’engagent à imposer ces obligations de secret et de confidentialité à toute
personne participant à la négociation et l’exécution de la présente Convention en qualité
quelconque, soit de consultant, préposé ou autre.

ARTICLE 41 : SANCTIONS ET PENALITES

Les sanctions et pénalités applicables dans le cadre de la présente Convention sont celles prévues
par les textes législatifs et réglementaires en vigueur.

ARTICLE 42: ARBITRAGE - REGLEMENT DE DIFFERENDS

Tout différend ou litige découlant de la présente Convention sera d’abord réglé à l’amiable dans un
délai de trois (03) mois à compter de la date de notification écrite du litige. Au cas où aucune
solution à l’amiable n’est trouvée, les Parties conviennent d’ores et déjà que le différend sera
tranché définitivement suivant le règlement de Conciliation et d’Arbitrage de la chambre de
Commerce International de Paris (C.C.T).

Le lieu de l’arbitrage sera Paris et la langue de l’arbitrage sera la langue française. La sentence
arbitrale pourra être rendue exécutoire par toutes juridictions compétentes. Aux fins de l'arbitrage
des différends, le tribunal arbitral se référera aux dispositions de la présente Convention, aux lois
du Sénégal et aux principes généraux du droit et, notamment, à ceux applicables par les tribunaux
internationaux.

Le recours à l’arbitrage suspend toute mesure tendant à mettre fin à la présente Convention ou à
faire échec à toute disposition de la présente Convention.

Les différends qui selon les parties touchent exclusivement des aspects techniques seront soumis à
un expert indépendant choisi conjointement par les parties.

Cet expert sera d’une nationalité autre que celle des parties. A défaut pour les parties de s’entendre
sur le nom de l’expert, celui-ci sera désigné par le Président de la Chambre de Commerce
Internationale de Paris.

ARTICLE 43: ENTREE EN VIGUEUR
La présente Convention entre en vigueur à compter de la date de sa signature par les Parties.

Page 32 sur 35
ARTICLE 44: DUREE

Sous réserve d’une résiliation conformément aux dispositions de l’article 45, la durée de la
présente Convention correspond à la durée des activités de recherche de la société PLASMA et des
activités d’exploitation de la société d’exploitation.

ARTICLE 45: RESILIATION

La présente Convention pourra être résiliée avant terme:

-_ par l’accord mutuel et écrit des Parties;

- en cas de renonciation par la société PLASMA ou la société d’exploitation à tous ses titres

miniers;

- en cas de retrait desdits titres miniers conformément aux dispositions de la législation et la
réglementation minière en vigueur;

- en cas de dépôt de bilan par la société PLASMA ou la société d’exploitation de règlement
judiciaire, de liquidation des biens ou procédures collectives similaires.

La résiliation ne pourra devenir effective qu’à l’issue d’une période de trois mois suivant la
surveillance d’un des événements ci-dessus mentionnés.

ARTICLE 46: - RENONCIATION AU PERMIS D'EXPLOITATION OÙ A LA
CONCESSION MINIERE

Le titulaire d’un titre minier d’exploitation peut y renoncer à tout moment, en totalité ou en partie,
sous réserve d’un préavis d’un (01) an adressé au Ministre et des stipulations de la convention
minière.

La renonciation à tout ou partie des droits conférés par un titre minier d’exploitation emporte en

particulier renonciation, dans la même mesure, aux droits qui y sont attachés.

La renonciation libère le titulaire pour l’avenir. Toutefois, elle ne le libère pas des engagements
pris antérieurement à la date d’entrée en vigueur de la renonciation, notamment les obligations
relatives à l’environnement et à la réhabilitation des sites d’exploitation, ainsi que les autres
obligations prévues notamment dans le Code minier et la convention minière.

ARTICLE 47: NOTIFICATION

Toutes communications et notifications relatives à la présente Convention seront effectuées par
lettre recommandée avec accusé de réception, par télécopie ou remise en mains propres aux
adresses ci-après:

Pour le Gouvernement de la République du Sénégal

Direction des Mines et de la Géologie (DMG)

Page 33 sur 35
104, Rue Carnot BP 1238 DAKAR
Tél. (+221) 33 822 04 19.
Fax: (+221) 33 821 20 95

Pour la société PLASMA
BP ; 30055 Sodida

Tél ; 33 825 30 45
Fax: 33 825 30 46

ARTICLE 48: LANGUE DU CONTRAT ET SYSTEME DE MESURE

La présente Convention est rédigée en langue française. Tous rapports où autres documents en
application de la présente Convention doivent être rédigés en langue française.

Le système de mesure applicable dans le cadre de la présente Convention est le système métrique.

ARTICLE 49: RENONCIATION

Sauf renonciation expresse, le fait pour toute Partie, de ne pas exercer un droit où de le faire valoir
tardivement, dans le cadre de la présente Convention, ne constitue en aucun cas une renonciation à
ce droit.

ARTICLE 50: RESPONSABILITE
La responsabilité entre les Parties n’est pas solidaire.

La responsabilité de chaque Partie se limite au montant contribué ou au montant pour lequel elle a
donné son accord de contribuer ainsi qu’à sa part de l’actif non distribué.

Aucune Partie ne peut agir au nom de l’autre Partie sauf autorisation explicite et par écrit.

ARTICLE 51: DROIT APPLICABLE

Sous réserve des articles 32.9 et 42 la présente Convention est régie par le droit du Sénégal en
vigueur à la date de la signature de la présente Convention.

ARTICLE 52: STIPULATIONS AUXILIATRES

En cas d’interprétation divergente entre la présente Convention et le Code minier, le permis de
recherche, le permis d’exploitation ou la concession minière, la présente Convention prévaudra
sous réserve que l’esprit du législateur soit respecté.

Page 34 sur 35
En foi de quoi, les parties ont signé la présente Convention à Dakar le 200 CT. on

Pour le Gouvernement Pour la société PLASMA

Dax
Momar Sokhna Diop
Ministre d’Etat, Ministre des Mines, Gérant
de l'Industrie et des PME

Page 35 sur 35
ANNEXES
ANNEXE A : Carte des limites du permis de recherche

LES COORDONNEES UTM WGS 84 ZONE 28 N DU PERMIS DE PHOSPHATE DE
CHAUX DE NOTO

POINT X Y
A 290141 1632343
B 301199 1634844
C 318420 1630727
D 297942 1607396
E 296911 1619391
F 289773 1624101
G 289111 1629694

Carte de loalisation du permis
du phosphate de chaux sollicité
Permis de Noto

T Kiaraw Sontie |
Vues ee

€ { rs

> à EE" K voie et K'ioaur

Y NC mat? ec rai

r me IT. poison tt Fe
FOR CLASSÉE TS Mboulfos

Mboltogne Mar)
| Méotog

Cn d = Mag Ta 2 ‘

” sde Toul il
qe IE à CE 7A
E er KS,

1

=

EE
ne

vers Pout, Diomnadio

iu ü
Prsoné: CLASSÉÉ

og Na
E nbel bonboGanr Here SON Ngouñ
| ds 1. re" NN No
Ë L'< Mater Dans Dig __— Sr (AE à
DE THIES L.}er k D x sd js
PE. “# 4 ENotos # Fe nord
_ No « M, ne en Modena pans Ngore
TI SS ae _ Le Afibgusrëh Ngot
PL HR —
5 TT riambi TR ET, Mere
ÉCimente
Sahel Séssène,

\  Kouloë
\ À

« gs . aa

Flndch cg « sf TM MIRE À sc < — \ésraing” -Wd
jossèt Peut Ngoye DES AE + Foutouk MÉndg!_ }Néiessame À Néiounag]
$ ee | er
sipore ir
\ Sand, u , Sa À
bat ee fee More (42
goref Sete 7 SA Ce
= \/ F Fomén 2 PM EX
7. Box Lu N «
\ 1 dun Mcäiop LA Nage
cuasse De manon a À à
( Pari Dièye ex Œ ID \
ea LA ar mme Loue,
«MR MPort “Tiabo k \
Kop Goyane en Monde À PE onu 9 : S Lusane NS gd Monge
=4 MakourBe Diopg———"# ]} Mogorom © Sante tie Memar _
& Shoes Ba Magotom Sa fhobondgérir € Sonknoye \ uit Miomar

$ /

g
diogou Ndiaye E3 / Naud. r=

f touba/Dieng À
Â K Mossouke ÿ. Touba/Dieng À
€ Nddafaih
RAT A ns D
Rae à RES
Eux à Godaguën
ZA Babar Ten Toubob% Fe $ egStA Dioimour | ra!
Mamie
Mn \ / Néngt _-
AT CES RS ils
< Babe PAST: j: ingor—— ÂK Sema ÿ
= Adiop J 7 \ À ss #
= Le Hbadote an
Molitound Val Hum dot à e omgéres N |
K Somone Fay po E Lier Solthossanc Godaquet
| < Let . Kent pa SPhte <æ
PT isméiteinde SE î \
VÉCS Gondigol 4 Takhoum Ngogam Ngomens/ Lou ÿ + K Mamour Kndh € Eu
E ES. Malkoundo {Malikound LWolofs 3 | j Smpiibe gliomar
Bamborg Aangone one Ndiag SRE de) Gobez
L € è Fandane Wolof
1, Vélingorà  Maioundo ë ST i,
 Nomoudh out Mbafa Nauédiane
sn C | ut Re e à
dif Lou Siéiane " CI
COLE 47 EE an : re rvéee 2 ni
MBOUR ; biais 2 Géseène CIN Dubhote £_ ton
à . Keur Moscilo | Es Thiadiaye L er isqui
£ Paulo ET

5 0 10 Km

10
l ] Périmètre sollicité (390,8 km2) nn
ANNEXE B: Programme de travaux

Première année : Travaux de reconnaissance géologique
Phase 1 : Reconnaissance générale des zones prioritaires _: Durée 03 mois

Analyse de l’état initial du site de recherche et de son environnement ;
Elaboration d’un guide de bonnes pratiques environnementales pour l’exploration ;

Compilation analyse de la documentation sur les anciens travaux de recherches de phosphates dans
la zone du permis de recherche ;

Recueil et analyse des données des ouvrages hydrauliques (puits d’hommes et forages) ;
Radio carottage par diagraphie gamma-gamma des puits hydrauliques ;

Levés géophysiques par méthodes électriques (sondages et trainés électriques) en vue de définir les
zones les plus favorables (proximité de la limite des faciès carbonatés bordant l’horizon phosphaté,
recouvrement sableux économiquement acceptable).

Réalisation de deux profils Nord-Sud de 20 sondages, soit 40 sondages de reconnaissance espacés
de 0,5 à 1 km, de 50 m de profondeur (en destructif dans le recouvrement sableux et en carottés
dans l’horizon phosphaté) ;

Carottage à un pas de 1 m de l’horizon phosphaté ;
Analyses géochiques des échantillons ;
Saisie et traitement des données de sondages ;

Elaboration d’un modèle géologique des gisements de phosphates ;
Phase 2 : Reconnaissance systématique des zones favorables : Durée 09 mois

Réalisation d’un programme 200 de sondages de reconnaissances systématiques avec resserrement

Progressif de la maille d’exploration (1 km, 500 m, 250 m) ;

Carrotage à un pas de 1 m de l’horizon phosphaté
Analyses géochiques des échantillons ;

Saisie et traitement des données de sondages ;
Modélisation en 3D de la minéralisation économique

Evaluations des ressources et des réserves (norme JORC, Australien Ore Resource Code)
Deuxième année : Certification des réserves et tests métallurgiques

Réalisation de 100 sondages à la maille de pré-exploitation (125 m) dans la zone la plus
favorable pour l’ouverture du premier panneau d’exploitation

Carrotage à un pas de 1 m de l’horizon phosphaté

Analyses géochiques des échantillons ;

Saisie et traitement des données de sondages ;

Actualisation du modèle géologique avec les données de sondages collectées ;
Certification des réserves (norme JORC, Australian Ore Resource Code)

Tests métallurgiques sur échantillons de minerais phosphatés ;

Etude de faisablité de l’exploitation incluant une étude d’impact environnemental
Evaluation des possibilités locales d’approvisionnement des chantiers ;
Elaboration d’un programme de formation pour le personnel sénégalais ;

Elaboration du plan de mise en œuvre des actions sociales et mise en place d’un cadre de
concertation avec les autorités locales

Troisième année : Etude de faisablité

+ Etude de faisabilité de l’exploitation incluant une étude d’impact environnemental
+ Evaluation des possibilités locales d’approvisionnement des chantiers ;
° Elaboration d’un programme de formation pour le personnel sénégalais ;

e Elaboration du plan de mise en œuvre des actions sociales et mise en place d’un
cadre de concertation avec les autorités locales
ANNEXE C: Programme de dépenses

Première année : Travaux de reconnaissance géologique

Montant
Phase 1 (USD)
Administration et documentation 10 000
Levés géophysiques (méthodes électriques) 30 000
Radio carottages 40 000
Sondages 200 000
Analyses géochimiques 5000
Logistiques et transports 5 000
Honoraires consultants 30 000
Total phase 1 320 000
Phase 2
Sondages 900 000
Analyses géochimiques 30000
Acquisition véhicule 10000
Administration 30 000
Honoraires consultants 100 000
Appui institutionnel 10 000
Total phase 2 1080000
Total 1ère année 1 400 000

Deuxième année : Certification des réserves et tests métallurgiques

Montant
(USD)
Sondages 900 000
Analyses géochimiques 20 000
Tests métallurgiques 30 000
Administration 30 000
Honoraires consultants 110 000
| Appui institutionnel 10000
Total_2° année 1 100 000
Troisième année : Etude de faisablité
Etude de faisabilité 300 000
Etude d’impact environnementale 100 000
Etudes topographique et des tracés des voies de
communications 50 000
Administration 50 000
Appui institutionnel 10 000
Total_3° année | 510 000
Total Général  : 3 010 000

USD
ANNEXE D: Modèle de l’Etude de Faisabilité

L'étude de faisabilité comprendra les éléments suivants :

© 1 A un

. L'évaluation de la taille et de la qualité des réserves ;

. Les informations sur la situation du site pour la construction des
installations minières (station de prétraitement et usine
d’enrichissement) et de l’usine chimique

. Un agenda et un plan détaillé pour la préparation des sites des
travaux de construction ;

. Les Plans de la mine et des usines de prétraitement,
d’enrichissement du minerai et de transformation chimique

. Une étude d’impact socio-économique

. Une étude d’impact sur l’environnement
. Les Conclusions et recommandations de l’étude

. Toute autre information incluant les détails du programme de
financement
ANNEXE E : Pouvoirs du signataire

ATTESTATION

Je soussigné, Monsieur Momar Sokhna Diop, gérant statutaire de la société
PLASMA, atteste avoir les pleins pouvoirs de signataire de la dite société,
conformément aux statuts.

Fait à Dakar, le 05/01/2012 pour servir et valoir ce que de droit.

Sodida Z.I lot 21 Tél: 33 825 30 45 Fax: 33 825 30 46
